Exhibit 12.3 CCO HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Six Months Ended June 30, 2008 2007 Earnings Income (loss) from Operations before Minority Interest and Income Taxes $ 44 $ (58 ) Fixed Charges 399 390 Total Earnings $ 443 $ 332 Fixed Charges Interest Expense $ 387 $ 379 Amortization of Debt Costs 8 7 Interest Element of Rentals 4 4 Total Fixed Charges $ 399 $ 390 Ratio of Earnings to Fixed Charges (1) 1.11 - (1)Earnings for the six months ended June 30, 2007 were insufficient to cover fixed charges by $58 million. As a result of such deficiencies, the ratios are not presented above.
